ADVISORY ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed after final on 9/27/2021 has been entered. 
In light of the amendment cancelling claim 2, the rejection of claim 2 has been withdrawn.
The limitation added by amendment to claim 1 (i.e., inclusion of an additive) was addressed in paragraph 22 of the rejection over Prociak and Zeitler (citing Varma as evidence), and in the entire rejection (paragraphs 25-30) over Prociak, Zeitler and Prissok (citing Varma as evidence). Therefore, for purposes of appeal, the previously set forth rejections will be modified to address the amendment to claim 1 in the same manner previously set forth in paragraphs 22 and in paragraphs 25-30.

Response to Arguments
Applicant's arguments filed 9/27/2021 have been fully considered.
Applicant summarizes (pp 7-9) the teachings of cited primary reference Prociak and secondary reference Zeitler. Both Zeitler and Prociak disclose processes wherein solid TPU and solid blowing agent (either as a mixture of separate solid powders, as in Zeitler, or as a combined/extruded homogenous solid powder, as in Prociak) are heated together, such that the solid TPU melts and the solid blowing agent decomposes, thereby foaming molten TPU.
Applicant argues (p 10) that because Zeitler’s TPU and blowing agent are combined and heated as a mixture of separate powders, Zeitler’s process requires 
However, Applicant has not provided any specific reasoning or evidence to support the findings: 
that the manner in which Prociak prepares pellets (by extrusion of TPU and blowing agent, followed by pelletizing) results in encapsulation of blowing agent within TPU to the extent that blowing agent would decompose and remain trapped within solid TPU,
that if the blowing agent of Prociak were encapsulated within the TPU pellets, foaming would be successful in the event that the blowing agent decomposes prior to melting of the TPU, and
(most importantly) that in the process of Prociak, one would have reasonably expected the solid TPU to reach its melting temperature substantially after the blowing agent reaches its decomposition temperature (despite the TPU having a melting temperature lower
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Applicant’s assertion that the timing of blowing agent decomposition and TPU melting are largely independent in Prociak is not supported by evidence. Applicant’s discussion of the heating gradient disclosed by Prociak (p 789, figures) between the surface towards increasing depth has been fully considered, however, the existence of such a gradient (showing that temperature varies according to sample depth) does not establish or imply that Prociak’s blowing agent reaches its decomposition temperature prior to the TPU reaching its melting temperature. Therefore, given that there is no indication or implication in Prociak that TPU melting and blowing agent decomposition occur in a manner other than concurrently or sequentially upon microwave irradiation, and given that Applicant has not provided evidence, or sufficient reasoning, to establish that one would have expected TPU melting and blowing agent decomposition in Prociak to occur other than concurrently or sequentially upon microwave irradiation, Applicant’s argument (that one would not have been motivated to heat a powder mixture of TPU and blowing agent by microwave due to the need to control the decomposing of blowing agent to occur concurrently with, or after, melting of TPU) is not persuasive, as Applicant has not established that such control would not occur (or be expected to occur) in Prociak’s process.
Applicant further argues (pp 10-11) that good foaming properties are possible when the separate thermoplastic and blowing agent powders contain an absorber of radiation. However, Applicant has not provided any further discussion or evidence of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RACHEL KAHN/Primary Examiner, Art Unit 1766